299 F.2d 923
Daniel L. WASHINGTON, Appellant,v.UNITED STATES of America, Appellee.
No. 16692.
United States Court of Appeals District of Columbia Circuit.
Argued February 20, 1962.
Decided March 1, 1962.

Mr. George F. Bason, Jr., Washington, D. C. (appointed by this court) for appellant.
Mr. John R. Schmertz, Jr., Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Nathan J. Paulson and Victor C. Caputy, Asst. U. S. Attys., were on the brief, for appellee. Mr. Anthony G. Amsterdam, Asst. U. S. Atty., also entered an appearance for appellee.
Before WILBUR K. MILLER, Chief Judge, and FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
Convicted of robbery, Daniel Washington appeals. He admits he was one of five who were present in an alley when certain articles of clothing were taken from the complaining witness, but says he did not participate in the robbery. He testified, however, that one of his companions who had taken the victim's shirt handed it to him, that he tried it on, found it did not fit, and for that reason handed it back to the robber. This admission showed he was more than an innocent spectator.


2
Affirmed.